U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) May 26, 2014 BLINK TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53564 26-1395403 (Commission File Number) (I.R.S. Employer Identification No.) 5536 S. Ft. Apache #102, Las Vegas, NV 89148 (Address of principal executive offices) (949) 903-9144 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 22, 2014, Steve Dowdell resigned as a member of the Board of Directors. Mr. Dowdell did not express any disagreement with the Company on any matter relating to its operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Blink Technologies, Inc. Date: May 27, 2014 By: /s/ Dean Miller Dean Miller Chief Executive Officer 3
